                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC#:
UNITED STATES DISTRICT COURT                                           DATE FILED: / 'L ( ~ (( ci
SOUTHERN DISTRICT OF NEW YORK

PEARSON EDUCATION, INC., MCGRAW-HILL
GLOBAL EDUATION HOLDINGS LLC,
CENGAGE LEARNING, INC., BEDFORD,
FREEMAN & WORTH PUBLISHING GROUP,
LLC, AND ELSEVIER INC.,
                                                                     No. 19-cv-7642 (RA)
                             Plaintiffs,
                                                                            ORDER
                            V.

ABC BOOKS LLC et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter, which is labeled "Opposition to Plaintiffs

First Amended Complaint." Although the Court notes that the letter may be a response from

Defendant Rodney Blanks, because the letter is not signed and appears to have been sent from a

Mr. Patrick Blanks in Miami, Florida, it is nonetheless unclear who intended to file this letter. If

the individual who sent this letter wants the Court to consider it, that person must resend a

revised letter to the Pro Se Intake Unit located at 500 Pearl Street, Room 200, New York, New

York 10007, making clear who the letter is from, and must sign the revised letter.

         The Court has also attached to the end of this Order an Answer form for pro se litigants.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Patrick Blanks

at The German Gourmet, 8369 NW 66th Street #7141, Miami, Florida 33166.

SO ORDERED.

Dated:          December 6, 2019
                New York, New York
                                                       Ronbk-Abr-?' ..-
                                                       United States District Judge
         United States District Court
         Southern District of New York
         Pro Se Intake Unit Room # 105
         40 Foley Square
         New York, NY 10007

                                                                              r•)~©~D\V/~ ~
                                                                              lMI       oEc -5 201s     lW
         Opposition to Plaintiffs First Amended Complaint
         Case Number 19-cv-7642-RA
                                                                               PRO SE OFFICE

         Point 1. Coberts Little Shop LLC and/or Rodney Blanks did not purchase counterfeit books.
         From this point on I will use the word "we" as representative of Coberts Little Shop LLC.
         Rodney Blanks nor Lois Flonnory is liable for any possible legal and/or financial judgements
         against CobertsLittle Shop LLC. We were assured that the books purchased were authentic. If
         the Plaintiffs did receive counterfeit books that does not mean that they belonged to us. I
         informed Matthew Fleischman of this point. I also informed Mr. Fleischman that we sold very
         briefly on Ebay but only at the start of2019 and only for a month or so. I went on to say that the
         books purchased were largely from 1 buyer and that buyer returned all of the books and was
         refunded. It was at this point that we stopped selling books on Ebay completely, As far as
         Amazon, in the beginning there were very small numbers of books because we didn't know if the
         books were popular enough and we were also concerned that the cost of the books and shipping
         were too high to justify for long term. I went on to say that books sales was something we did
         here and there because of said high cost and low income, more as a trial of an idea we were
         presented with. Cobert's Little Shop LLC did borrow money to purchase more books eventually
         and used all of that money for inventory and shipping charges. It was upon the shipment being
         delivered to Amazon that they informed us that we could no longer sell any of the titles sent in.
         We then tried to sell on Ebay and ABE Books as a backup but that didn't work and then we had
         no where to keep a bunch of books we couldn't sell so we had Amazon destroy them all. Amazon
         charges to ship them back out and since we used the loan for the shipping and the book costs, we
         had no more money to ship the books from Amazons warehouse. That loan has now defaulted
         obviously. No more books. No money made. Just loss.

         Point 2. We did not conceal operator of the storefronts. We told Mr. Fleischman that we sold on
         Ebay and Amazon. We forgot all about ABE Books because that was a waste of time. Almost 0
         sales. The Amazon account belongs to Lois Flonnory and we could not have used it without her
         support. Once Lois Flonnory and I discussed selling books we then registered Coberts Little
         Shop LLC and that is the name Amazon has on file. Coberts Little Shop LLC is the legal entity
~        responsible for book sales. I assume Mr. Fleischman only saw the business address on Amazon
$        which that is listed in Lois Flonnory but that is not the legal entity that operates the ''business" .
.,...
0
g        Point 3. The so called counterfeit books that were surrendered by a third-party can.riot have come
0
'.;j'.   from Coberts Little Shop LLC nor Rodney Blanks or Lois Flonnory. As I told Mr. Fleischman,
.....
<.O
I?:
0
:;
Amazon receives thousands upon thousands of books from a million sellers, labels them
seemingly haphazardly, and then basically puts the books in piles and when an order comes
through, the number requested is grabbed and shipped out. All the sellers books mixed together.
There is no way to know which books came from whom. We have on multiple occasions bad
customers receive and then try to return things that we have never sold the entire time we have
had an Amazon account, simply because our "label" was on it. The labeling process isn't perfect,
Amazon gets the item and number wrong very often.

Point 4. I told Mr. Fleischman that we purchased the books from a third-party contact I was
given the Skype name to. I gave Mr. Fleischman the name and address of this contact. This was
in an effort to try and stop any possible counterfeit books, just in case my contact knew of some
who did sell counterfeit books. Whether my contact knows anyone like that is unknown to me.
As far as the $20,000 worth of purchases from DHGate. I assume Mr. Fleischman saw DHGate
on Bank Of America statements but those were not books, they were varying items such as toys.
We have sold many different kinds of things on Amazon. It started with candy and chocolates
and clothes and toys. Books were the last thing we tried but that failed. We did not purchase
books from DHGate.

Point 5. I told Mr. Fleischman that all I had was the Skype contact information for the person we
got the books from and the address. I also went on to say that we do not have detailed records of
book sales. We kept nothing of the purchases made nor sales.

With regard to the Plaintiffs claim for relief, We certainly did not know any books were
counterfeit if indeed they were. We did not purchase any counterfeit books. We did not sell any
counterfeit books. If any book were indeed counterfeit they could not have come from Cobert's
little shop LLC nor myself, Rodney Blanks, nor Lois Flonnory. As a precaution, and even before
we were contacted by Mr. Fleischman, the sale of books had already ceased and will never start
again because it was a loss. We would not have sold counterfeit books by accident nor on
purpose. We were assured the books were authentic and trusted the source, which I gave Mr.
Fleischman. We never saw the books personally. They were shipped directly to Amazons
warehouse and as stated, were probably haphazardly labeled, which could easily result in some
titles being mixed up with Coberts Little Shop LLC and even some other sellers possibly
counterfeit books being labeled as Coberts Little Shops LLC.

We are sorry this happened to the book publishers and hope they find those who are actually
guilty but that is not Coberts Little Shop LLC, Rodney Blanks, nor Lois Flonnory, I understand
they may want someone to blame but that is not us. I will state again that the books never really
worked out and will never be sold on Coberts Little Shop LLC in the future.
000001




  PATRICK BLANKS                               USPS CERTIFIED MAIL
  THE GERMAN GOURMET
  8369 NW 66 ST #7141




                                          III I I
  MIAMI, FL 33166



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  40 FOLEY SQ RM 105 PRO SE INTAKE UNIT
  NEW YORK, NY 10007-1502
                                           9214 8902 3589 0900 0002 4343 25
                                                                              I
              ·-,.   ,--:-,   -·"      ....

                               \

      ,                            i




                                                      3Q\J::lO 3S Q'dd
                                                              /




                                                      ·@~\::~:m~
                                       '
                                       ;-
                                              - I._
t         '

'
                                       I


'..   _.---
     J""•
     d
     ~I.

     ,I::,




_)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




(In the space above enter the full name(s) of the plaintiff(s)/petitioner(s).)
                                                                                        Civ. - - - (_)(_)
          - against -
                                                                                            ANSWER




(In the space above enter the full name(s) of the defendant(s)/respondent(s).)



                                                                    I
                                               ADMISSIONS AND DENIALS
In this section, state which factual allegations in the complaint you admit to and which factual allegations you deny.
You should refer to the complaint paragraph by paragraph (and sentence by sentence within each paragraph), in the
same order as the paragraphs and sentences appear in the complaint. Attach additional sheets ofpapers as necessary.


1.

2.

3.

4.

5.

6.

7.

8.

9.

10.


Rev. 05/2007                                                       1
                                                          II
                                                     DEFENSES
In this section, state any legal theories that, even assuming that what plaintiff has alleged in the complaint is true,
do not permit the plaintiff to win the case. Attach additional sheets of paper as necessary.


FIRST DEFENSE:



SECOND DEFENSE:



THIRD DEFENSE:



       WHEREFORE defendant asks this Court to dismiss the complaint and enter judgment in
favor of defendant.

[If you have any counterclaim against the plaintiff that arises out of the same events or
transactions stated in the complaint, and/or any crossclaims against the other defendants that arise
out of the same events or transactions stated in this complaint, and/or any third-party claims you
have against third-parties (that is, someone not already named in the lawsuit) that arise out of the
same events or transactions stated in the complaint, you should attach additional sheets ofpaper
to set forth the facts and bases for any such claims. See the Pro Se Manual for a further
explanation. J


I declare under penalty of perjury that the foregoing is true and correct.

Signed this _     day of _ _ _ _ _ _ , 20


                                    Signature of Defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                    Address




                                    Telephone Number


                                    Fax Number (if you have one)




Rev. 05/2007                                              2
UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK




(In the space above enter the full name(s) of the plaintiff(s)/petitioner(s).)
                                                                                               Civ. - - (_) (_)

          - against -
                                                                                         NOTICE OF APPEARANCE




(In the space above enter the full name(s) of the defendant(s)/respondent(s).)




          Please take notice that I,                                                                    a defendant in
                                              - - - - - - -(name)
                                                            -----------~
this action, hereby appear pro se and that all future correspondence and papers in connection with
this action are to be directed to me at the address indicated below.




Dated:
                (town/city)                   (state)
                                                                          Signature of Defendant
                                       _,20_

                                                                         Address


                                                                         City, State & Zip Code


                                                                          Telephone Number


                                                                         Fax Number (if you have one)




Rev. 05/2007                                                       3
